Citation Nr: 1728228	
Decision Date: 07/19/17    Archive Date: 07/27/17

DOCKET NO.  12-28 238	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD).


REPRESENTATION

Veteran represented by:	Florida Department of Veterans Affairs


ATTORNEY FOR THE BOARD

R. Kettler, Associate Counsel


INTRODUCTION

The Veteran served on active duty from April 1973 to April 1976.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia.

This issue was previously before the Board in November 2016, at which time it was remanded for further development.

This appeal was processed using the Veterans Benefits Management System (VBMS) and Virtual VA paperless claims processing systems.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Board finds that additional development is required before the Veteran's appeal can be adjudicated.  Unfortunately, the development directed in the last remand was not accomplished for the reasons described below.  The law mandates that where the remand orders of the Board or the Courts are not complied with, the Board errs as a matter of law when it fails to ensure compliance.  Stegall v. West, 11 Vet. 268, 271 (1998).

In November 2016, the Board remanded this appeal to obtain additional treatment records, a new VA examination, and in-service stressfor verification.  

In the remand instructions, the Board specifically instructed the VA examiner to provide an opinion on whether the Veteran meets the criteria for a diagnosis of PTSD or any other psychiatric disorder, and if not, to rationalize such a finding against the Veteran's treatment records denoting current diagnoses of PTSD, major depressive disorder, schizoaffective disorder, and bipolar disorder.  Furthermore, the remand instructions specifically noted that although "the Veteran may not meet the criteria for a psychiatric diagnosis at the present time, diagnoses made prior to and since the date of claim filing (here, December 2010) meet the criteria for a "current" diagnosis."

In the March 2017 examination report, the examiner found that the Veteran does not have any mental disorder, including PTSD, which conforms to DSM-5 criteria, noting the Veteran was uncooperative and feigning symptoms.  He highlighted that Criterion A was not sufficiently met.  

The Board finds that the examination report is inadequate and that an additional medical opinion is needed before it can adjudicate the Veteran's claim.  Despite specific instructions to do so, there was no discussion with regard to VA treatment records diagnosing multiple psychiatric disorders, including PTSD.  Indeed, Lake City VAMC treatment records as recent as January 2017 show that the Veteran was diagnosed as having non-combat PTSD.  In March 2017, the Veteran received electroconvulsive therapy at Gainseville VAMC to treat severe, recurrent major depressive disorder.  

Furthermore, the examiner failed to discuss the Veteran's past diagnoses of psychiatric disorders in his opinion.  For instance, the Board's remand instructions requested the examiner to consider several records, including 1) a February 2011 letter to VA; 2) Dr. Peters' March 2011 diagnosis; 3) various diagnoses, including major depressive disorder, bipolar disorder, PTSD, and schizoaffective disorder, in September 2005, June 2006, January 2009, August 2009, September 2009, May 2010, and March 2011; and 4) several VA reports discussing the reported suicide of the service member.  

The Board finds that the March 2017 opinion is inadequate for adjudicative purposes.  As the remand directives were not followed, an addendum opinion is necessary.  Barr v. Nicholson, 21 Vet. App. 303 (2007); Stegall, 11 Vet. App. at 268

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1. Identify and obtain any outstanding VA treatment records.  Any additional treatment records identified by the Veteran should be obtained and associated with his claims file.  If such efforts yield negative results, a notation to that effect should be inserted in the file.

2. Then, return the file to the VA examiner who conducted the March 2017 psychiatric examination.  If that examiner is not available, return the file to another examiner with the appropriate knowledge and expertise.

The examiner must review the claims file, copy of this remand, and address the following:

a. Identify/diagnose any acquired psychiatric disorder that presently exists or that has existed since the claim was filed in December 2010.

b. If a diagnosis of PTSD or any other acquired psychiatric disorder is not made, the examiner must rationalize such a finding against the Veteran's treatment records denoting a current diagnosis of non-combat PTSD, depression, bipolar disorder, and schizoaffective disorder and the administration of psychiatric medications and electroconvulsive therapy  

c. If PTSD is found, the stressor relied on must be noted in the record.

d. For each assigned current psychiatric diagnosis, state whether it is as likely as not (50 percent probability or more) that the disorder had its onset in service or is otherwise etiologically related to the Veteran's active duty service, to include being the result of an incident or stressor during service.

In offering these opinions, the examiner must consider the Veteran's competent lay statements, as well as the following:

* VA clinicians' diagnoses of bipolar NOS with PTSD traits in September 2005; depression in June 2006; PTSD in January 2009; bipolar and depression in August 2009; PTSD in September 2009; delusional disorder, major depression disorder, recurrent psychotic, and chronic PTSD in May 2010; and major depressive disorder with psychotic disorder, PTSD, ADHD, schizoaffective disorder, and bipolar disorder in March 2011.

* Dr. Peters' diagnosis of suicidal ideations in March 2011.

* VA clinicians' reports discussing the reported suicide of the service member and the Veteran's diagnosis of PTSD, specifically the reports dated September 2005, September 2008, May 2010, and November 2010.

* VA clinicians' February 2011 letter to VA.

All findings and conclusions must be supported with a complete rationale, which must reflect the examiner's consideration and analysis of both the medical and lay evidence of record.  If the requested opinion cannot be provided without resort to speculation, the examiner must clearly and specifically explain why in the report.

3. Next, review the examination report to ensure that it complies with this remand.  If deficient in any manner, corrective procedures must be implemented at once.

4. Thereafter, readjudicate the issue on appeal.  If the benefit sought on appeal remains denied, provide the Veteran and his representative with a Supplemental Statement of the Case and afford them a reasonable opportunity to respond.  Then return the case to the Board for further appellate review, if otherwise in order.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
Cynthia M. Bruce
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




